FIRST DIVISION
                               BARNES, P. J.,
                         MCMILLIAN and MERCIER, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    October 27, 2017




In the Court of Appeals of Georgia
 A17A1290. VINEYARD INDUSTRIES, INC. d/b/a McDONALD’S
     RESTAURANTS v. DESTA BAILEY et al.

      MCMILLIAN, Judge.

      Vineyard Industries, Inc., d/b/a McDonald’s Restaurants (“Vineyard”) appeals

the judgment entered against it in a negligence action brought by Desta Bailey, as

parent and guardian for Antonia Bailey, a minor (collectively the “Baileys”).Vineyard

argues on appeal that the trial court erred in (1) allowing the Baileys’ counsel to use

story boards with pictures of testifying witnesses and quotations from their deposition

testimony in opening statement that were inconsistent with their trial testimony; (2)

excluding certain testimony by Vineyard’s expert witness; and (3) entering judgment

on the pain and suffering damages awarded by the jury, which Vineyard asserts was

inconsistent with the evidence at trial. For the following reasons, we affirm.
      On appeal, the presumption as to the validity of a jury verdict requires that all

the evidence and every presumption and inference drawn from the evidence be

construed most favorably to the jury verdict. McIntee v. Deramus, 313 Ga. App. 653,

653 (722 SE2d 377) (2012). So construed, the evidence shows that on the morning

of April 18, 2013, before heading to school, Antonia Bailey (“Antonia”) stopped for

breakfast at a McDonald’s restaurant owned by Vineyard. After ordering, Antonia

went to the restroom, which was in the opposite direction from both the door she had

entered and the restaurant’s drink machine. After exiting the restroom, Antonia

walked toward the drink machine. She was watching where she was walking and

looking at the drink machine. She was not on her cell phone or otherwise distracted.

Nevertheless, she slipped in front of the drink machine and fell.

      Antonia remembers that after she fell she noticed that the floor around the

drink machine was wet, and a number of witnesses testified that it appeared that the

area had just been mopped. In fact, when Antonia landed, she was facing a

McDonalds’ worker who was mopping another area of the restaurant. However,

Antonia did not see a wet floor sign in the vicinity of the drink machine or in the

direction from which she had walked, and one of the cashiers, who came to help her

after she fell, told her that the employee was mopping and should have put out a wet

                                          2
floor sign. The only wet floor sign anyone remembered seeing was in the vicinity

where the employee was then mopping, which was by the drive-through entrance that

Antonia had used to enter the restaurant, although neither the employee nor the sign

were there when she entered the building.

      On February 14, 2014, Desta Bailey filed suit on behalf of her then-minor

daughter, Antonia, against Vineyard for damages under a negligence theory. A jury

trial commenced on January 19, 2016 and was completed two days later with the

jury’s return of a verdict in favor of the Baileys. The trial court entered judgment in

accordance with the verdict, awarding $16,206.51 to Desta for past medical expenses

incurred on behalf of Antonia and $28,224.82 for past medical expenses, $29,999 for

future medical expenses, and $600,000 for pain and suffering to Antonia. It also

entered judgment for Desta Bailey in the amount of $10,928.94 as interest under

Georgia’s Unliquidated Damages Act. Following the denial of its motion for a new

trial, Vineyard filed this appeal.

      1. In Vineyard’s first enumeration of error, it contends that the Baileys’ use of

demonstrative exhibits during opening statement with quotations from witnesses’

depositions was improper and the quotations prejudiced the jury because they were

inconsistent with the evidence presented at trial.

                                          3
      In a civil trial, “counsel for either party shall be permitted to use a blackboard

and models or similar devices in connection with his argument for the purpose of

illustrating his contentions with respect to the issues which are to be decided by the

jury, provided that counsel shall not in writing present any argument that could not

properly be made orally.” OCGA § 9-10-183. Counsel are given wide latitude in the

use of demonstratives to assist in the jury’s understanding of the issues to be decided

at trial. Tench v. Galaxy Appliance & Furniture Sales, Inc., 255 Ga. App. 829, 830-31

(1) (a) (567 SE2d 53) (2002) (physical precedent only); Oglethorpe Power Corp. v.

Sheriff, 210 Ga. App. 299, 303 (6) (436 SE2d 14) (1993). See also Lewyn v. Morris,

135 Ga. App. 289, 290 (1) (217 SE2d 642) (1975) (“Counsel for both parties in either

a civil or a criminal case, preliminary to the introduction of evidence, may state to the

jury what each expects to prove on the trial.”) (citation and punctuation omitted).

Upon objection to such evidence, the trial court has discretion in determining whether

such demonstrative exhibits will be allowed, which we will uphold absent an abuse

of that discretion. Sheriff, 210 Ga. App. at 303 (6) (trial court did not abuse its

discretion in allowing counsel to read law in a civil case during opening argument

and to present “such law by means of excerpts on charts”).



                                           4
      It is evident from the record that Baileys’ counsel used trial boards in opening

statement with quotations from witness depositions and that Vineyard’s counsel

objected to their use. Counsel’s stated use for these trial boards was to assist in

clarifying to the jury what he intended the evidence to show by allowing the jury “to

read along so that it doesn’t all stream together and get lost.” However, the trial

boards were not included in the record on appeal nor does it appear that Vineyard

requested that they be preserved for appeal. As the appealing party, Vineyard “bore

the burden of ensuring an accurate and complete record on appeal and of taking steps

to have the record supplemented with any necessary materials.” (Citation and

punctuation omitted.) Central Ga. Women’s Health Center, LLC v. Dean, 342 Ga.

App. 127, 133 (1) (a) (800 SE2d 594) (2017). See also Griffin Builders v. Synovus

Bank, 320 Ga. App. 307, 309 (739 SE2d 760) (2013) (“[I]t is the appellant’s duty to

include in the record on appeal the items necessary for the appellate court to

objectively review the evidence and proceedings giving rise to [the trial court’s

ruling.]”) (citation and punctuation omitted); Ga. Ct. App. R. 18 (b) (“[I]t is the

burden of the appealing party to ensure that a complete record is transmitted to this

Court on appeal[.]”) Accordingly, we must presume that the evidence supported the

trial court’s ruling, and thus we find no abuse of discretion in permitting the trial

                                          5
boards to be used during opening statement.1 See Crawford v. State, 288 Ga. 425, 427

(2) (a) (704 SE2d 772) (2011).

      2. Vineyard next argues that the trial court erred in allowing the Baileys to

make a purportedly untimely objection to a portion of Vineyard’s expert’s testimony

and in excluding that testimony after a hearing. The trial court’s determination of

whether a witness is qualified as an expert and whether to exclude a portion or the

entirety of an expert’s testimony shall not be disturbed absent manifest abuse of

discretion. HNTB Ga., Inc. v. Hamilton-King, 287 Ga. 641, 642 (1) (697 SE2d 770)

(2010); Mason v. Home Depot U.S.A., Inc., 283 Ga. 271, 279 (5) (658 SE2d 603)

(2008).

      On the morning of trial, the Baileys made a verbal motion in limine seeking to

preclude Vineyard’s expert, Dr. Eric Boulhouwer, Ph.D., from testifying regarding

one of his four proposed opinions, arguing that it was not based upon any reliable


      1
         To the extent that Vineyard also asserts error based on the Baileys’ counsel’s
reading deposition testimony during his opening statement, we find that it has waived
any such argument on appeal. Vineyard has not pointed us to any objection it raised
to this portion of opening statement or any ruling by the trial court on this ground. It
is well settled that “[w]hen a party fails to assert a contemporaneous objection to
allegedly improper remarks of counsel, the party waives his right to complain about
the remarks on appeal.” (Citation and punctuation omitted.) Womack v. Johnson, 328
Ga. App. 543, 545 (1) (762 SE2d 428) (2014).

                                           6
methodology and that it would not be helpful to the jury. The trial court reserved

ruling on this motion until Vineyard called Dr. Boulhouswer to testify. The trial court

held a hearing shortly before Dr. Boulhouwer was called to testify, and based upon

the voir dire testimony the trial court determined that although Vineyard could argue

the substance of Dr. Boulhouwer’s opinion, he could not testify to that opinion as an

expert.2

      (a) Vineyard first argues that the Baileys’ objection to Dr. Boulhouwer’s

testimony was untimely because it was made after the pretrial order was entered, and

the trial court committed reversible error in allowing such an untimely objection.

      Under OCGA § 24-7-702 (d), the trial court may, upon motion by one of the

parties, hold a pretrial hearing to determine whether a proposed expert witness

qualifies as an expert under the statute and if his testimony meets the requirements

of OCGA § 24-7-702 (a) and (b) to testify as an expert. The statute provides that such

a hearing and the trial court’s ruling “shall be completed no later than the final

pretrial conference.” OCGA § 24-7-702.

      In this case, however, Vineyard did not identify Dr. Boelhouwer as an expert

witness until one business day before the consolidated pretrial order was filed. The

      2
           The substance of this opinion will be addressed in Division 2 (b) below.

                                            7
pretrial order reserved the Baileys’ right to file motions to challenge any late-

disclosed experts, and the Baileys, on the morning of trial, brought their motion to the

trial court’s attention several days after Dr. Boelhouwer was presented for deposition.

See OCGA § 9-11-16 (b) (“The order, when entered, controls the subsequent course

of the action unless modified at the trial to prevent manifest injustice.”). Moreover,

the record contains no indication that the trial court held a final pretrial conference

at which the motion in limine could have been heard. Accordingly, we find no abuse

of the trial court’s discretion to entertain the Baileys’ motion. Giannotti v. Beleza

Hair Salon, Inc., 296 Ga. App. 636, 640-41 (1) (675 SE2d 544) (2009) (no abuse of

discretion for trial court to consider motion in limine to exclude expert testimony

when expert was identified two years after interrogatories requesting names and

opinions of experts were served and deposition was not scheduled until one week

before trial); Ga. Dept. of Transp. v. Baldwin, 292 Ga. App. 816, 818 n.3 (665 SE2d

898) (2008) (acknowledging trial court’s discretion to entertain objection to expert

testimony even where motion in limine is untimely). Cf. Ford Motor Co. v. Gibson,




                                           8
283 Ga. 398, 403 (5) (659 SE2d 346) (2008) (motion to exclude expert testimony

filed several months after final pretrial conference was untimely).3

      (b) Vineyard also argues that the trial court erred in granting the motion in

limine because Dr. Boulhouwer met all the criteria for testifying under OCGA § 24-7-

702 (b) and his opinion would have been both helpful to the jury and relevant.

      Dr. Boulhouwer’s disputed opinion was that “one cannot conclude to a

reasonable degree of scientific certainty that had a different or additional warning

been presented to an individual [in Antonia’s position] that would necessar[ily]

change their behavior in such a manner as to avoid this accident.” Dr. Boulhouwer

later explained that “to a reasonable degree of scientific certainty” meant that “there

was no evidence in the scientific literature to support that an additional warning sign

would change someone’s behavior,” noting that the scientific literature suggests that

although some people may change their behavior in response to a warning sign, not

all people will. Dr. Boulhouwer based his opinion on his understanding of the

scientific literature , and he brought several articles to court of which he was aware,


      3
        Because OCGA § 24-7-702 carries forward the language from former OCGA
§ 24-9-67.1 (d) requiring that motions to determine the qualifications of experts be
heard and ruled upon no later than the final pretrial conference, prior cases construing
that language under the earlier statute remain good law.

                                           9
but upon which he did not specifically rely, in forming his opinion. In explaining his

opinion, Dr. Boelhouwer cited one study that demonstrated that not all people chose

to avoid an area containing a wet floor sign, but he conceded that this research made

no attempt to study whether those individuals who chose to proceed despite the

warning altered the manner in which they traversed the affected area.

      OCGA § 24-7-702 (b) provides:

      If scientific, technical, or other specialized knowledge will assist the
      trier of fact to understand the evidence or to determine a fact in issue, a
      witness qualified as an expert by knowledge, skill, experience, training,
      or education may testify thereto in the form of an opinion or otherwise,
      if: (1) The testimony is based upon sufficient facts or data; (2) The
      testimony is the product of reliable principles and methods; and (3) The
      witness has applied the principles and methods reliably to the facts of
      the case which have been or will be admitted into evidence before the
      trier of fact.


The party seeking to rely on the expert bears the burden of establishing not only that

an expert is qualified and that the expert’s testimony is reliable within the meaning

of the statute, but also that the testimony will be helpful to the jury. Scapa Dryer

Fabrics, Inc. v. Knight, 299 Ga. 286, 293 (788 SE2d 421) (2016).




                                          10
      Although the trial court made no specific findings in its determination that Dr.

Boulhouwer could not testify about the opinion at issue, we find that Vineyard has

failed to carry its burden to show that the testimony was admissible. Vineyard argued

below that Boulhouwer’s testimony met the statutory criteria because the Baileys did

not dispute his competency to testify as a human factors expert, “there is literature to

support his opinion,” and the opinion is based on this literature and not just his

personal opinion. However, pretermitting whether Vineyard has shown that Dr.

Boelhouwer based his opinion on sufficient facts or data or whether the opinion is the

product of reliable principles and methods, Vineyard has failed to show how Dr.

Boelhouwer applied those principles and methods reliably to the facts of this case.

Specifically, even assuming the literature shows that some people respond to

warnings, while others do not, Dr. Boelhouwer failed to explain how someone in

Antonia’s position would have responded to a warning sign in the area of the drink

machine. To the contrary, the gist of his testimony was that no one could say to a

reasonable degree of scientific certainty how anyone would react had a sign been in

place. Moreover, the fact that some people do not heed warning signs and other

people respond to them is within the common knowledge of jurors, without the need



                                          11
for expert opinion, and the trial court permitted Vineyard to raise that point in its

argument to the jury.

      Accordingly, we find that Vineyard has failed to establish that the trial court

abused its discretion in excluding the expert’s testimony on this issue. See Winters

v. Fru-Con, Inc., 498 F3d 734, 741, 743 (II) (C) (7th Cir. 2007) (lower court properly

excluded human factors expert’s testimony where it failed to meet requisite standards

of intellectual rigor); Calhoun v. Yamaha Motor Corp., 350 F3d 316, 322 (II) (A) (3d

Cir. 2003) (trial court did not abuse its discretion in excluding expert opinion that

lacked adequate foundation in literature or testing); Previto v. Ryobi North America,

Inc., 766 FSupp2d 759, 766 (II) (B) (S.D. Miss. 2010) (excluding human factor’s

expert’s testimony based upon insufficient facts and data); Calvitt v. Procter &

Gamble Mfg. Co., 207 FSupp2d 527 (I) (M.D. La. 2002) (excluding testimony of

human factors’ expert where adequacy of warning was factual issue that jury could

handle without expert help).

      3. Vineyard further argues that the trial court erred in entering judgment

because the jury award of damages was contrary to the preponderance of the

evidence. We find no error.



                                         12
      “Where a jury returns a verdict and it has the approval of the trial judge, the

same must be affirmed on appeal if there is any evidence to support it as the jurors are

the sole and exclusive judges of the weight and credit given the evidence.” (Citation

omitted.) McIntee, 313 Ga. App. at 653. See also Beam v. Kingsley, 255 Ga. App.
715, 716 (1) (566 SE2d 437) (2002).

      (a) Vineyard complains that the jury’s apportionment of no fault to Antonia

was error because it went against the weight of the evidence and that Antonia’s

“admissions” mean that no reasonable jury could determine that Vineyard had

superior knowledge of the wet floor. Vineyard cites as admissions Antonia’s answers

on cross-examination that, based on her past experiences in restaurants such as

McDonald’s, she knew that the floor in front of a drink station could become wet

from excess ice and drinks and that she did not need a sign to tell her that. However,

even though Antonia admitted that she knew that such areas could become wet, there

was no evidence to show that she saw that the floor at McDonald’s was wet that

morning, that she knew it had recently been mopped, or that the wet area extended

from the drive-through door to the wall, not just in the immediate area of the drink

machine. In fact, the evidence is to the contrary. Antonia testified that she was always

careful around drink machines, was not distracted, was not in a hurry, was watching

                                          13
where she was going, was wearing sneakers, and did not see any water on the floor

when she entered the drink machine area. Moreover, the evidence supported a finding

that the floor was wet, not from spilled drinks or ice, but because a Vineyard

employee had mopped the floor around the drink machine without posting a sign to

warn of the wet surface. Based on this evidence, the jury was authorized to find that

Antonia bore no fault for her fall.

      (b) Vineyard also argues that the trial court should have granted a new trial on

the issue of damages because the award of $600,000 for pain and suffering, which

was 13 times the award for special damages, was so clearly excessive that it is

inconsistent with the preponderance of the evidence.

      “The question of damages is ordinarily one for the jury; and the court should

not interfere with the jury’s verdict unless the damages awarded by the jury are

clearly so inadequate or so excessive as to be inconsistent with the preponderance of

the evidence in the case.” OCGA § 51-12-12 (a). It is well established that the amount

of an award for pain and suffering damages

      is governed by no other standard than the enlightened conscience of
      impartial jurors. And the defendant has a heavy burden under OCGA §
      51-12-12 (a) to establish that such a damage award is excessive. In
      particular, appellate courts should be hesitant to second-guess verdicts

                                         14
      where the damage award is based on any significant part on pain and
      suffering. . . . Therefore, for this Court to overturn the jury’s verdict, it
      must be so flagrantly excessive or inadequate, in light of the evidence,
      as to create a clear implication of bias, prejudice, or gross mistake by the
      jurors.


AT Systems Southeast, Inc. v. Carnes, 272 Ga. App. 671, 671 (1) (613 SE2d 150)

(2005).

      Here, the evidence showed that after her fall, Antonia felt pain along her left

side from her bottom to her thigh and down her leg. The store manager offered to fill

out an incident report, but Antonia wanted to get to school so as to not be late. During

school, Antonia began to experience pain in her left knee severe enough that her

father had to pick her up early from school. The next day, Antonia went to work at

her internship with a pediatrician’s office but realized that the pain was worsening the

more she walked around. At that point, the doctor took a look at Antonia’s knee and

recommended Antonia see an orthopedist.

      On April 22, 2013, Antonia consulted an orthopedist, and a diagnostic MRI

revealed that she had a torn meniscus. She underwent surgery on May 30 and spent

the rest of the school year on crutches or in a wheelchair. Prior to the fall, Antonia

was energetic and an athlete with no history of knee issues, playing multiple sports

                                           15
in high school. After surgery, she was in severe pain, but after physical therapy, she

was able to put some weight on her knee with the assistance of crutches, eventually

increasing her activity level in an attempt to return to competitive sports. However,

the more active Antonia was, the more pain she had in her knee, so she went to a

second orthopedist in February 2014. The orthopedist recommended further physical

therapy, which Antonia undertook, and an MRI when the pain still did not recede.

Based on the MRI results during the summer of 2014, the orthopedist recommended

a second knee surgery to fix a cartilage tear, which was performed on December 23,

2014.

        After the second surgery, Antonia experienced severe pain, she had trouble

walking to class and around her dorm, and she was unable to participate in many

activities with friends. Eventually she returned to her orthopedist and had a third

MRI. That MRI showed that the cartilage tear was not healing, and the orthopedist

recommended an osteochondral allograft transfer system (“OATS”) procedure.

Antonia went to a third orthopedist for a second opinion after receiving the MRI

results, and the third orthopedist concurred that Antonio would either need the OATS

procedure or an osteotomy, but preferably both at the same time. Antonia plans to

have further surgery when she graduates from college in the spring of 2018 so she can

                                         16
take time to recover before starting post-graduate schooling. Antonia testified at trial

that she was not in as much pain as before the visit to her third orthopedist, due in

part to a specific knee brace he recommended Antonia use until the surgery, although

she is still experiencing pain three to four times a week and is limited in her activities.

       Despite this evidence, Vineyard contends that in making its award, the jury

ignored undisputed testimony at trial, including the Baileys’ experts’ testimony that

additional surgery would likely take care of the pain Antonia is currently suffering.

However, damages for pain and suffering are not awarded merely for the pain the

plaintiff experiences at the time of trial or the pain the plaintiff is expected to suffer

following all possible corrective surgeries. Rather, such damages are awarded for

past, present, and future pain and suffering beginning at the time of the injury for

which the lawsuit was filed. Carnes, 272 Ga. App. at 672.

       There is ample evidence in the record that Antonia suffered severe pain for at

least two years after her fall, still experiences pain, and will likely experience some

pain after her third knee surgery. Vineyard points to no evidence let alone compelling

evidence, nor have we found any upon review of the record, that shows that the

verdict was so excessive as to shock the conscience and require reversal. Carnes, 272
Ga. App. at 671-72 (1) ($1,250,000 verdict was not excessive although special

                                            17
damages were only $74,791.16 and future surgery would “substantially relieve”

plaintiff’s pain); Beam v. Kingsley, 255 Ga. App. at 716 (1) (affirming $2.5 million

award for funeral expenses and pain and suffering where decedent survived for two

minutes, drowning in his own blood, after the fatal crash where record supported

award and appellant could point to no compelling evidence to the contrary).

      Therefore, the trial court did not abuse its discretion in denying Vineyard’s

motion for a new trial on the issue of damages.

      Judgment affirmed. Barnes, P. J., and Mercier, J., concur.




                                        18